Citation Nr: 0521132	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  97-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Waco, Texas.  In August 1996 the RO granted the appellant's 
claim of entitlement to an increased evaluation for residuals 
of left knee injury, increasing the rating from 10 percent 
disabling to 20 percent disabling as 10 percent disabling 
effective October 23, 1995.  The veteran also received a 
temporary total evaluation from December 19, 1995 to January 
31, 1996.  The veteran appealed the RO's 1996 decision 
increasing his evaluation from 10 percent to 20 percent.  The 
Board remanded this appeal to the RO for further development 
in October 2003.  After the RO attempted the requested 
development, the RO continued the denial of an increased 
evaluation for residuals of a left knee injury beyond the 
current 20 percent rating.


FINDING OF FACT

The veteran's service connected left knee condition is 
primarily manifested by complaints of pain and popping; 
motion of the knee is from 7 degrees of hyperextension to 120 
degrees of flexion.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5258 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's residuals of a left knee injury are evaluated 
under 38 C.F.R. § 4.71a Diagnostic Code  (DC) 5258 (2004) and 
are currently evaluated as 20 percent disabling.  A 20 
percent evaluation is warranted for cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71a DC 5258.  A 
20 percent evaluation is the maximum possible evaluation 
under DC 5258.  

The relevant post-service medical evidence contained in the 
claims file are a letter from Dr. Williams dated in April 
1996; a June 1996 VA Joints examination; a letter from Dr. 
Williams, dated in December 1996; a March 1997 VA 
Compensation and Pension examination; and a May 1997 VA 
Joints examination.

The April 1996 letter from Dr. Williams recommended that the 
veteran undergo "Autologous Chondrocyte Implantation" in 
order to get long term relief.

The June 1996 VA Joints examination report showed that, upon 
physical examination, the veteran was able to walk on his 
toes and heels.  A deep knee bend was done to 60 degrees when 
the veteran complained of pain and there was an audible pop 
in the left knee.  The veteran had normal musculature but the 
circumferences of his legs four inches above the knees were 
19 1/4 inches on the left and 18 3/4 inches on the right.  At the 
knee, circumferences were 17 1/2 inches on the left and 15 3/4 
inches on the right.  There was effusion on the left and the 
difference in size was secondary to this effusion, although 
no signs of sepsis were noted.  There was no erythema or 
tenderness.  There was crepitus on the left.  Flexion on the 
left was 120 degrees with a groan.  On the right it was 130 
degrees.  McMurray's and Apley were negative.  Ligaments were 
intact by drawer examination.  The veteran had full extension 
of the knee during ambulation.  The diagnoses were left knee 
sprain in 1979, arthroscopic chondroplasty of the left 
femoral condyle and trochlear femur "an patella (December 
1995)," and left knee effusion with strain.  An X-ray, 
however, did not confirm joint effusion.  

The December 1996 letter from Dr. Williams stated that the 
veteran had three large areas of articular cartilage damage 
in his knee: one on the mediofemoral condyle measuring 2 x 2 
cm; one on the trochlea of the femur and the third on the 
patella.  These were extremely large areas and comprised 
almost the entire joint surface of the knee.  He had end-
stage osteoarthritic changes and he was only 35 years old.  
He had no articular cartilage, no padding, and no cushion in 
the above-mentioned areas of his knee.  For that reason, Dr. 
Williams thought the veteran's knee disability was extremely 
large and certainly in the range of 70 percent of the left 
lower extremity as a whole.

A VA Compensation and Pension examination was performed in 
March 1997.  The examiner found that the veteran's gait was 
normal and he could walk on his toes and on his heels.  He 
could also do tandem gait without apparent problem.  His 
right knee had a normal examination.  His left knee had some 
crunching on flexion/extension.  There was a prominent soft 
tissue swelling but no clear effusion both on exam and on the 
X-ray that was done in June 1996.  Those X-rays also revealed 
that the joint space was well preserved and there was no 
osteoarthritis. There was no laxity and there was negative 
ballottement.  McMurray's sign was positive on the left with 
pain and a click at the lateral joint line with external 
rotation of the foot and extension of the knee.  Drawer sign 
was negative.  The veteran was unable to squat because of 
fear of pain.  Range of motion was 130 degrees of flexion on 
the right and 125 degrees on the left.  Extension was to 170 
degrees bilaterally, supine and 180 degrees bilaterally 
standing.  The examiner gave diagnoses of status post 
cartilage damage to the left knee; status post chondroplasty, 
left knee.  The examiner was unable to venture an opinion as 
to future probability for total knee replacement.  There was 
no evidence of lateral laxity in the knee at that time and 
there was evidence of soft tissue swelling and cartilage 
damage.  

The final piece of medical evidence of record is a VA Joints 
examination from May 1997.  The examiner found that the 
veteran's gait was normal.  He could walk on his heels and 
toes, as well as tandem gait.  The right knee had a small 
amount of popping but otherwise the examination was normal.  
The left knee had more popping than the right knee on range 
of motion.  There was some generalized swelling of the left 
knee; however, no Lochman's sign could be demonstrated.  
There was no loose motion of the joints.  The patella was not 
tender to palpation.  There was a positive McMurray's sign on 
the left.  The veteran did squat a little bit; however, it 
was not a complete squat.  He said it caused him pain.  The 
range of motion for the knees was flexion to 130 degrees on 
the right and 120 degrees on the left.  Hyperextension was 15 
degrees on the right and 7 degrees on the left.  The examiner 
noted that the veteran had X-rays of his knee at the VA 
Hospital that were essentially read as negative.  An MRI 
could be a more definitive test, but an MRI was not available 
at that VA hospital at that time.

The veteran has since requested additional medical 
evaluations.  He was scheduled for VA Joints examinations in 
July 2002 and July 2004.  He cancelled the July 2002 
examination and failed to report to the July 2004 examination 
without informing the VA that he wished to cancel.  As such, 
a decision will be rendered based upon the evidence above.

A rating greater than 20 percent may not be assigned based on 
dislocated semilunar cartilage under DC 5258 because a 20 
percent evaluation is the maximum possible evaluation under 
that Diagnostic Code.  See 38 C.F.R. § 3.71a, DC 5258 (2004).  
A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, 
(2004), a 30 percent evaluation is warranted for flexion 
limited to 15 degrees and extension limited to 20 degrees.  
The Board finds that the criteria for a rating of 30 percent 
under DC's 5260 and 5261 have not been met. The July 1997 VA 
Joint examination showed that the veteran's left knee had 
flexion to 120 degrees and hyperextension to 7 degrees in the 
left knee.  Accordingly, the Board finds that the criteria 
for a rating in excess of 20 percent under either DC 5260 or 
5261 have not been met.  See 38 C.F.R. § 4.71a (2004), DC's 
5260 and 5261.  Nor do the above ranges of motion warrant 
separate ratings under DC's 5260 and 5261.  See VAOPGCPREC 9-
04.

Furthermore, since the veteran's left knee disability is not 
characterized by ankylosis, impairment of the knee due to 
recurrent subluxation or instability, impairment of the tibia 
and fibula, or genu recurvatum, Diagnostic Codes 5256, 5257, 
5262 and 5236 do not apply.  

The Board also notes that, despite the statements found in 
Dr. Williams' December 1996 letter, there is no X-ray 
evidence showing that the veteran has left knee arthritis.  
The March 1997 VA Compensation and Pension examination 
references X-rays taken in June 1996 that showed that the 
veteran's left knee joint spaces were preserved and there was 
no osteoarthritis.  This conclusion is supported by the May 
1997 VA Joints examination, the most recent examination on 
record, which showed that X-rays of the left knee were read 
as negative.  As such a separate and additional rating for 
left knee arthritis is not warranted.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, the VA 
examination reports regarding the left knee do not contain 
objective evidence of such symptoms as neurological 
impairment, incoordination, loss of strength, or any other 
findings that would support a higher rating on the basis of 
functional loss due to pain.  According to the June 1996 VA 
Joints examination, the only medical evidence of pain on 
range of motion testing, the veteran could flex the left knee 
to 120 degrees with a groan.  There is little or no medical 
evidence showing that the veteran has such symptoms as muscle 
atrophy, neurological impairment or incoordination in the 
left leg.  Based on the foregoing, the Board finds that, when 
the ranges of motion in the left knee are considered together 
with the evidence of functional loss due to left knee 
pathology, the evidence does not support a conclusion that 
the loss of motion in the left knee more nearly approximates 
the criteria for a rating in excess of 20 percent under DC's 
5258, 5260 or 5261, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.  

In reaching this decision, the Board has considered the 
veteran's statements.  However, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2002 and February 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the Appeals 
Management Center's February 2004 letter contained a specific 
request that the veteran provide the VA with any evidence or 
information he may have pertaining to his appeal.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a September 2002 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded medical VA examinations and had 
ample opportunity to report for others.  Indeed, though the 
evidence of record is admittedly old, the veteran failed to 
report for examinations in July 2002 and July 2004.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

An increased rating for residuals of a left knee injury is 
denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


